DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 and 6/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 12/18/2019 are accepted to by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-12, 14, 21-23 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arens (US 2018/0267327).

Regarding claim 1, Arens teaches an optical system for displaying a reticle in an optical viewing device (refer to RA), comprising: 
a light source (light source L, [0016], see annotated Fig. 2 below); 
a transparent substrate (S, D, “the light may travel”, [0020]) carrying a reticle (marking M, [0015] Figs. 1-2), and an entry surface (“entrance face S3”, [0019], upper S3, see annotated Fig. 2) through which light from the light source propagates along an illumination beam path into the transparent substrate and onto the reticle (surface S3 through which light from the light source L propagates along an illumination beam path into the transparent substrate S and onto the reticle M see Figs 1-2), 

    PNG
    media_image1.png
    584
    581
    media_image1.png
    Greyscale

Annotated Fig. 2

a Fresnel lens (The entrance face may be configured as an aspherical lens or as a Fresnel lens, [0010]) interposed in the beam path between the light source (L) and the transparent substrate (S, D), the Fresnel lens having a positive optical power (“E has an aspherical shape and therefore acts as a collecting lens. It converts the divergent incident light into a convergent beam,,”, [0018]) so as to cause light from the light source to converge toward the reticle (see Fig. 1, “a convergent beam”, [0018]).
Regarding claim 2, the optical system according to claim 1 is rejected (see above).
Arens teaches the optical system according to claim 1.
Arens further teaches the optical system of claim 1, wherein the reticle includes a diffraction grating (“M may be, for example, a diffraction grating”, [0017]).
Regarding claim 3, the optical system according to claim 2 is rejected (see above).
Arens teaches the optical system according to claim 2.
Arens further teaches the optical system of claim 2, wherein light redirected by the diffraction grating (light redirected by the diffraction grating M) through the first major surface (S2) diverges (see Figs. 1-2) to fill an exit pupil of the optical viewing device (eye A).
Regarding claim 5, the optical system according to claim 1 is rejected (see above).
Arens teaches the optical system according to claim 1.
Arens further teaches the optical system of claim 1, wherein the entry surface (Figs. 1-2, surface S3, upper) is formed in a coupling prism (Fig. 1, P, “component P resembles a 
Regarding claim 6, the optical system according to claim 1 is rejected (see above).
Arens teaches the optical system according to claim 1.
Arens further teaches the optical system of claim 1, wherein the first major surface (S2) of the transparent substrate (S,D, the light may travel [0020]) is intersected by the optical path of the optical viewing device (intersected by the optical path O from A to M, Figs. 1-2) and the entry surface (S3) is offset from the optical path (O) of the optical viewing device (see Figs. 1-2) so as to be positioned outside of a portion of the substrate (S,D, [0022]) viewable with the optical viewing device (see Figs. 1-2).
Regarding claim 7, the optical system according to claim 1 is rejected (see above).
Arens teaches the optical system according to claim 1.
Arens further teaches the optical system of claim 1, wherein the transparent substrate (S,D, [0022]) includes a first glass plate (S, [0022]) having parallel major surfaces (S1 and S2; surfaces of S, [0020]), one of which is the first major surface (S2) and the other of which is a second major surface (S1), the first and second major surfaces being connected by a generally cylindrical (S is, for example, a circular glass disk, [0015]) lateral surface (lower S3, see annotated Fig. 2) having a surface area less than the sum of the surface areas of the first and second major surfaces (Figure shows surface of S3 is less than sum of the surface areas of S2 and S1), and the first and second major surfaces oriented substantially perpendicular to and intersected by the optical path of the optical viewing device (figure shows S2 and S1 surfaces oriented perpendicular to and intersected by the optical path O).
Regarding claim 8, the optical system according to claim 7 is rejected (see above).
Arens teaches the optical system according to claim 7.
Arens further teaches the optical system of claim 7, wherein the transparent substrate (S, D) includes a second glass plate (plate D) optically bonded to the first glass plate (figure 2 shows S bonded to D), the second glass plate (D) having parallel third and fourth major surfaces (D has two parallel surfaces, see annotated Fig. 2), and the third major surface (see annotated Fig. 2) being optically bonded to the second major surface (S1) of the first glass plate (of S), the reticle being formed on the second major surface or the third major surface (see annotated Fig. 2, reticle M).
Regarding claim 9, the optical system according to claim 8 is rejected (see above).
Arens teaches the optical system according to claim 8.
Arens further teaches the optical system of claim 8, wherein the reticle (see annotated Fig. 2) includes a diffraction grating formed in the second major surface (S1).
Regarding claim 10, the optical system according to claim 8 is rejected (see above).
Arens teaches the optical system according to claim 8.
Arens further teaches the optical system of claim 8, wherein the reticle includes a diffraction grating formed in the third major surface (M ... , a diffraction grating, [0017] formed in the third major surface, see annotated Fig. 10).
Regarding claim 11, the optical system according to claim 8 is rejected (see above).
Arens teaches the optical system according to claim 8.
Arens further teaches the optical system of claim 8, wherein the entry surface (upper S3 in Fig. 2) is formed in the second glass plate (D, see annotated Fig. 2).
Regarding claim 12, the optical system according to claim 8 is rejected (see above).

Arens further teaches the optical system of claim 8, wherein the entry surface (S3 upper) is at least partly formed in the first glass plate (first glass plate S, see annotated Fig. 2).
Regarding claim 14, the optical system according to claim 1 is rejected (see above).
Arens teaches the optical system according to claim 1.
Arens teaches the entry surface S3 and optical axis of the Fresnel lens at E (Fig. 2).
Arens further teaches the optical system of claim 1, wherein the entry surface S3 is not perpendicular to an optical axis of the Fresnel lens (Fig. 2 shows the entry surface S3 is not perpendicular to an optical axis of the Fresnel lens E, shows parallel). 
Regarding claim 21, the optical system according to claim 1 is rejected (see above).
Arens teaches the optical system according to claim 1.
Arens further teaches the optical system of claim 1, wherein the Fresnel lens is a condenser lens (“It converts the divergent incident light into a convergent beam”, [0018])
Regarding claim 22, the optical system according to claim 1 is rejected (see above).
Arens teaches the optical system according to claim 1.
Arens further teaches the optical system of claim 1, wherein the Fresnel lens focuses the light at the reticle (Fig. 2 shows the Fresnel lens focuses the light at the reticle, marking M; “whose focus may be ... in … marking M”, [0018]).
Regarding claim 23, the optical system according to claim 1 is rejected (see above).
Arens teaches the optical system according to claim 1.
Arens further teaches the optical system of claim 1, wherein the Fresnel lens is aspheric (“E has an aspherical shape”, [0018]).
Regarding claim 27, the optical system according to claim 1 is rejected (see above).
Arens teaches the optical system according to claim 1.
Arens further teaches the optical system of claim 1 wherein the optical viewing device is a riflescope, and the reticle provides a visible aiming mark for aiming a weapon on which the riflescope is mounted (“an illumination device, such as is used in.. telescopic sights”, [0002]),

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arens (US 2018/0267327).

Regarding claim 17, the optical system according to claim 1 is rejected (see above).
Arens teaches the optical system according to claim 1.
Arens teaches “the position of the focus may be selected such that marking M is optimally illuminated”, [0018]). 
Arens doesn’t explicitly teach the optical system of claim 1, wherein the Fresnel lens has an effective focal length of between 1 mm and 5 mm.
It is noted that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Arens to select an effective focal length of between 1 mm and 5 mm for the predictable result of optimally illuminate the reticle.
Regarding claim 19, the optical system according to claim 1 is rejected (see above).
Arens teaches the optical system according to claim 1.
Arens in Figure 2 shows the Fresnel lens has a diameter greater than the thickness.
It is noted that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Arens to select a diameter greater than 3 .

Claims 4, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arens as applied to claim 1 above in view of Bellah et al. (US 2018/0224649).

Regarding claim 4, the optical system according to claim 1 is rejected (see above).
Arens teaches the optical system according to claim 1.
Arens further teaches the optical system of claim 1, wherein the entry surface (Figs. 1-2, surface S3) is a polished flat surface formed directly in the transparent substrate at an oblique angle relative to the first major surface.
Arens further teaches the entry surface (Figs. 1-2, S3) is a flat surface formed directly in the transparent substrate at an oblique angle relative to the first major surface S2.
Arens doesn’t explicitly teach the entry surface is a polished.
Arens and Bellah are related as optical systems.
Bellah teaches entry surface (window 20, Fig. 4, [0016]) is a polished (window 20 may be polished, [0016]) flat surface formed directly in the transparent substrate (see Fig. 4) at an oblique angle relative to the first major surface (18).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Arens to have the entry surface polished, as taught by Bellah for the predictable result of minimizing diffraction and allowing the maximum light transmission as taught by Bellah in [0016].
Regarding claim 15, the optical system according to claim 1 is rejected (see above).
Arens teaches the optical system according to claim 1.
Arens doesn’t explicitly teach the light source is positioned off of optical axis of the Fresnel lens.
Arens and Bellah are related as optical systems.
Bellah teaches changing laser beam angle with respect to window 20, by a controllable facet angle changes the illumination intensity, “shown in FIGS. 2-4, the attenuated and focused laser light is projected into the reticle plate 12 through the angled window 20 from an edge of the glass substrate … have a controllable facet angle, allowing illumination of reticle feature 36 at a very high intensity”, [0018]. Changing laser beam angle with respect to window 20 will change the position of the light source off of an optical axis of the Fresnel lens. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the light source position off of an optical axis of the Fresnel lens for the predictable result of having the illumination of reticle feature at a high intensity as taught by Bellah in [0018]. 
Regarding claim 16, the optical system according to claim 1 is rejected (see above).
Arens teaches the optical system according to claim 1.
Arens doesn’t explicitly teach the light entering the transparent substrate is reflected off the first major surface of the transparent substrate via TIR before converging toward the reticle.
Arens and Bellah are related as optical systems.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Arens for light entering the transparent substrate reflected off the first major surface of the transparent substrate via TIR, as Bellah teaches for  illumination of reticle feature at a very high intensity [0018].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Arens as applied to claim 1 above in view of Arai et al. (US 2013/0286472).

Regarding claim 13, the optical system according to claim 1 is rejected (see above).
Arens teaches the optical system according to claim 1.
Arens teaches location of Fresnel lens is E is on the light path from L (Fig. 2).
Arens doesn’t explicitly teach the optical system of claim 1, wherein the entry surface is perpendicular to an optical axis of the Fresnel lens. 
Arens and Arai are related as optical systems.
Arai teaches the entry surface is perpendicular to an optical axis of the Fresnel lens (Fig. 19, location of Fresnel lens 34 and entry surface 32d).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Arens to include entry surface is .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Arens as applied to claim 1 above in view of in view of Yun et al. (US 2004/0165165).

Regarding claim 18, the optical system according to claim 1 is rejected (see above).
Arens teaches the optical system according to claim 1.
Arens doesn’t explicitly teach the Fresnel lens has fixed conjugates
Arens and Yun are related as using Fresnel lenses.
Yun teaches optical system, wherein the Fresnel lens has fixed conjugates (fixed finite conjugate, [0080]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Arens to add a Fresnel lens with fixed conjugates for the predictable result of eliminating the aberration at this imaging geometry, as Yun teaches in [0080].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Arens as applied to claim 1 above in view of in view of Leith (US 3,797,907).

Regarding claim 20, the optical system according to claim 1 is rejected (see above).
Arens teaches the optical system according to claim 1.
Arens teaches Fresnel lens but is silent about Fresnel lens f-number. 
 are related as using Fresnel lenses.
Leith teaches wherein the Fresnel lens has a f-number of less than f/1.0 (Fresnel lens 12 having … “f number of about 0.33”, [col. 12, line 13-18], “a Fresnel lens having an f number of less than unity”, [claim 1]). 
It would have been obvious to one of ordinary skill in the art at the time the application to use a Fresnel lens having a f-number of less than f/1.0, for the predictable result of eliminating Moire and utilizing the lens system for a scatter plate data reduction holography, as Leith teaches in abstract and summary of invention.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Arens as applied to claim 1 above in view of in view of Vanderwerf (US 4,900,129).

Regarding claim 24, the optical system according to claim 1 is rejected (see above).
Arens teaches the optical system according to claim 1.
Arens doesn’t explicitly teach wherein the Fresnel lens includes a first Fresnel lens surface facing toward the light source and a second Fresnel lens surface facing toward the entry surface.
Arens and Vanderwerf are related as device with Fresnel lenses.
Vanderwerf teaches Fresnel lens includes a first Fresnel lens surface facing toward the light source and a second Fresnel lens surface facing toward the entry surface (Fig. 1 shows Fresnel lens 12 and Fresnel lens 14 [col. 2, lines 23-24] are facing in opposite directions).

Regarding claim 25, the optical system according to claim 24 is rejected (see above).
Arens in view of Vanderwerf teaches the optical system according to claim 24.
Vanderwerf further teaches the optical system, wherein each of the first and second Fresnel lens surfaces includes a plurality of circular grooves, and the quantity of circular grooves of the first Fresnel lens surface is different from the quantity of circular grooves of the second Fresnel lens surface (“dual-grooved Fresnel lens from non-identical groove structures”, “term "dual-groove" refers to the fact that the lens 10 is molded from a single sheet of material with circular Fresnel elements 12 and 14 molded into each major surface of the sheet. In conventional dual-grooved lenses”, [col. 2, lines 21-25]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Arens in view of to Vanderwerf to add a Fresnel lens that includes a plurality of circular grooves, and the quantity of circular grooves of the first Fresnel lens surface is different from the quantity of circular grooves of the second Fresnel lens surface, as Vanderwerf teaches in background and summary of invention for the predictable result of that the Moire fringe patterns between the two grooved surfaces are reduced
Regarding claim 26, the optical system according to claim 25 is rejected (see above).

Vanderwerf further teaches the optical system of claim 25, wherein the quantity of circular grooves of the second Fresnel surface is greater than the quantity of circular grooves of the first Fresnel surface (“Fresnel elements 12 and 14 of the two grooved surfaces should be maintained such that one is at least four times that of the other”, [col. 3, lines 9-11]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Arens in view of to Vanderwerf to add a Fresnel lens wherein the quantity of circular grooves of the second Fresnel surface is greater than the quantity of circular grooves of the first Fresnel surface, as Vanderwerf teaches in background and summary of invention for the predictable result of that the elimination or reduction of Moire fringes of the circular Fresnel elements; “to the elimination or reduction of Moire fringes that the centers 16 and 18 of the circular Fresnel elements be aligned to a close tolerance”, [detailed description].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872